

AGREEMENT AND COMPLETE AND
FULL GENERAL RELEASE




Bernard Walik (“Executive”) and Ionatron, Inc., (the “Company”), have agreed to
conclude their employment relationship. The parties have agreed that, based upon
Executive’s past service to Company and the parties’ mutual desire to amicably
conclude the employment relationship, that Executive and Company enter into this
Agreement and Complete and Full General Release (“Agreement”). In consideration
of the sum to be paid and other promises set out in this Agreement, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound, the parties agree to the following terms:


1.  Conclusion of Employment. Executive’s employment by Company will terminate
on January 19, 2007 (“Separation Date”). Executive hereby terminates his
position as Executive Vice President - Operations and any other positions he
holds with the Company or any subsidiary of the Company.


2.  Payment Upon Separation; Consideration for Executive’s Agreements. Assuming
the Executive does not revoke this Agreement within the revocation period set
forth in Paragraph 6, below, in consideration for executing this Agreement and
complying with its terms, Executive will receive a severance payment from the
Company in an amount not to exceed $92,579.33, less appropriate tax withholdings
and authorized deductions, commencing on the first Company pay date subsequent
to the expiration of the revocation period. Company agrees to pay the severance
payment to Executive in accordance with schedule 1, attached hereto. The Company
shall also pay base COBRA payments (equivalent to medical and dental elections
at termination) up and until the earlier of the following occurs: a) Executive
is eligible to receive benefits from any other source or provider (new employer,
consulting engagement, change of status, etc.) or b) a period of twelve months
from Separation Date. Executive shall promptly notify Company of any changes in
benefit status subject to point a above. Executive is responsible for any and
all taxes, liabilities or expenses associated with COBRA payments. Executive
shall receive a 1099 at year end for such COBRA payments. Executive also
acknowledges that he received two-weeks of pay in lieu of notice.
 
In addition to the consideration set forth above, Executive shall receive all
earned, but unused, vacation pay on the first Company pay date subsequent to the
Separation Date.
 
3.  Health Insurance Transitional Support. Company will comply with its
obligations and provide all required notices to Executive of Executive’s rights
under the Consolidated Omnibus Budget Reconciliation Act ("COBRA").
 

   
 Initials: Executive _________ Company _________
   
 Page 1 of 5

 

--------------------------------------------------------------------------------


 
4.  Confidentiality. Executive agrees to keep the terms of this Agreement
strictly confidential. Executive may only disclose the information in this
Agreement to Executive’s immediate family, attorney(s) and/or tax advisor(s)
unless ordered to do so by a duly authorized subpoena issued by an appropriate
agency or court of law.


5.  Confidential Information. Executive acknowledges that the information,
observations and data obtained by Executive while employed by the Company
concerning the business or affairs of the Company (“Confidential Information”)
are the property of the Company. Therefore, Executive agrees that Executive
shall not disclose to any unauthorized person or use for Executive’s own
purposes any Confidential Information without the prior written consent of the
Chief Executive Officer of Company, unless and to the extent such information
becomes generally known to and available for use by the public other than as a
result of Executive’s acts or omissions. Executive further acknowledges and
agrees that the terms of the Confidentiality and Assignment Acknowledgement and
Agreement Executive signed by Executive while he was employed by Company survive
the termination of Executive’s employment and remain in full force and effect.
Executive shall promptly deliver to the Company all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof) in any form or medium relating to the Confidential
Information or the business of the Company that Executive may then possess or
have under Executive’s Control. In addition, Executive shall promptly return to
Company all assets of the Company including, but not limited to, computer
equipment and cellular phones. Executive shall not disparage the commercial,
business or financial reputation of the Company or any of its officers,
directors or employees.



6. Waiver of Claims. Executive, individually and on behalf of Executive’s
estate, heirs, personal representatives, and assigns hereby release, remise and
forever discharge the Company of and from any and all actions, causes of action,
claims, debts, dues, accounts, accountings, losses, liabilities, contracts,
commitments, rights, obligations, damages, costs and expenses, including without
limitation litigation expenses and attorneys fees, of any nature whatsoever,
whether known or unknown, liquidated or contingent, whether now existing or
hereafter arising, (each individually a “Claim” and all of the foregoing
collectively called “Claims”), which Executive had, now has, or may in the
future have, including without limitation any Claims: (a) for libel, slander,
defamation, or tortious interference with actual or prospective business or
contractual relations, which are based in whole or in part on any facts,
circumstances or events which are now existing or which occurred on or prior to
the date hereof, or (b) for breach of contract, wrongful discharge, non-payment
of wages or other sums, with the sole exception of Claims arising under the
express provisions of this Agreement.
 

   
 Initials: Executive _________ Company _________
   
 Page 2 of 5

 

--------------------------------------------------------------------------------


Except as expressly provided to the contrary in the first paragraph of this
Section 6, the Claims and rights being released in this section include, but are
not limited to: all Claims and rights arising from or in connection with any
agreement of any kind Executive may have had with Company, or in connection with
Executive’s status or separation of employment from Company; all Claims and
rights for wrongful discharge (whether in common law or pursuant to the Arizona
Employment Protection Act), breach of contract, either express or implied,
emotional distress, back pay, front pay, benefits, fraud, or misrepresentation;
all Claims and rights, if any, arising under the Civil Rights Acts of 1964 and
1991, as amended, (which prohibits the discrimination in employment based on
race, color, national origin, religion or sex), the Americans with Disabilities
Act (ADA), as amended (which prohibits discrimination in employment based on
disability), the Age Discrimination in Employment Act (ADEA), as amended (which
prohibits age discrimination in employment), the Employee Retirement Income Act
of 1974 (ERISA), as amended, all other wage and hour/wage payment statutes and
laws, the Arizona Civil Rights Act and all similar state or local fair
employment practices statutes and laws, and the Health Insurance Portability and
Accountability Act (HIPPA), to the extent such statutes and laws may be
applicable; and, any and all other Claims or rights whether arising under
federal, state, or local law, rule, regulation, constitution, ordinance or
public policy.
 
Executive acknowledges that Executive is waiving any rights Executive may have
under the Age Discrimination in Employment Act, that Executive was advised to
review this Agreement with Executive’s legal counsel before signing the
Agreement, that Executive has been advised to carefully read the provisions of
this release, that Executive understands its contents, that Executive has twenty
one (21) days from the date Executive received a copy of this release to
consider entering into this release and accepting the payments provided for
herein, and that if Executive signs and returns this release before the end of
the 21-day period, Executive will have voluntarily waived Executive’s right to
consider this release for the full twenty one (21) days.
 
Executive acknowledges that Executive may revoke this release within seven (7)
days of Executive’s execution of this Agreement by submitting written notice of
Executive’s revocation of this release and of this Agreement to the Chief
Executive Officer of the Company. Executive also understands that this release
and Agreement shall not become effective or enforceable until the expiration of
that 7-day period without Executive having given such notice. If Executive gives
such notice of revocation, then this Agreement will be null and void and of no
further force and effect.
 

   
 Initials: Executive _________ Company _________
   
 Page 3 of 5

 

--------------------------------------------------------------------------------


 
Executive agrees that if any provision of this release is or shall be declared
invalid or unenforceable by a court of competent jurisdiction, then such
provision will be modified only to the extent necessary to cure such invalidity
and with a view to enforcing the parties’ intention as set forth in this release
to the extent permissible and the remaining provisions of this release shall not
be affected thereby and shall remain in full force and effect
 
7. No Wrongdoing by Company. Executive acknowledges and understands that by
offering and/or executing this Agreement, Company does not admit, and indeed
expressly denies, that Company, its employees, managers, agents, directors and
officers have done anything improper or violated any law. The signing of this
Agreement is not an admission of liability or wrongdoing by Company, its
employees, managers, agents, directors or officers.
 
8. Taxes. Company will withhold all appropriate taxes and issue to Executive an
IRS Tax Form W-2. The parties acknowledge, however, that there may be tax
consequences for Executive in excess of the amounts withheld from the
consideration described in Paragraphs 2 and 3 of this Agreement. It is expressly
understood that Executive is responsible for all taxes which Executive may owe
as a result of Executive receiving the consideration under this Agreement.
Executive expressly understands that if Executive or Executive’s family owe
taxes, or additional taxes, at any time as a result of the impact of this
Agreement, that Executive alone is responsible for making those payments and
that Executive will not seek additional sums from Company to make those
payments. Similarly, if Executive seeks to recover certain portions of or all of
the withheld amounts from the appropriate taxation authorities, such a recovery
would be a private matter between Executive and the appropriate government
agency or agencies. Company will not provide Executive with, nor will Executive
ask for, any additional funds to offset the amount paid or owed in taxes,
accrued interest, penalties or for attorneys fees which Executive may incur in
resolving Executive’s claims with any government agency or agencies or courts of
law.


9. Executive’s Coverage Under Directors and Officers Liability Policy. The
conclusion of Executive’s employment with Company does not affect Executive’s
coverage under Company’s Directors and Officers Liability Policy for acts or
omissions by Executive which occurred in the course of Executive’s performance
of Executive’s duties and responsibilities on behalf of Company. Executive will
not have coverage under Company’s Directors and Officers Liability Policy for
services, acts or omissions to act by Executive subsequent to the Separation
Date.


10. Complete Integration. The terms contained in this Agreement are the only
terms agreed upon by Executive and Company. Notwithstanding any other
statements, all benefits which Executive had as a result of Executive’s
employment, and which are not expressly listed in this Agreement, terminate in
accordance with Company’s benefit contracts, but in no case later than the end
of October, 2006. It is the express intent of the parties that this Agreement
fully integrates and expressly replaces any other terms, conditions,
conversations, discussions, or any other issues which were discussed regarding
Executive’s employment at Company, or for any and all reasons based on conduct
which has occurred through the date of executing this Agreement. With the
exception of the Confidentiality and Assignment Acknowledgement and Agreement
signed by Executive while employed by Company, any other conversations, promises
or conditions which do not appear in this document are waived or rejected by
agreement of Executive and Company.
 

   
 Initials: Executive _________ Company _________
   
 Page 4 of 5


--------------------------------------------------------------------------------


 
11. Interpretation and Enforcement. Because Executive has been advised to seek
counsel prior to signing this Agreement, the parties agree that the general rule
that the document shall be interpreted against the party that drafted it shall
not apply to any subsequent issue of interpretation. In the event a dispute
arises over the terms of this Agreement, both Executive and Company are equal
without regard to who authored this document. All claims, disputes or issues of
interpretation which arise, or may arise, out of this Agreement shall be
resolved by an Arbitrator under the American Arbitration Association’s Rules and
Procedures for Employment Cases. The Arbitrator shall have the power to order
appropriate remedies for any proven breaches of this Agreement. However, each
side shall bear its own attorneys fees. The decision and award of any Arbitrator
shall be final and binding. The Parties agree to keep any Decision and Award
confidential.


12. Counter-parts. This Agreement may be signed in separate counter-parts.


13. Signatures







/s/ Bernard Walik     01/25/2007    Bernard Walik  Date                /s/
Kenneth M. Wallace  01/25/2007    Ionatron, Inc  Date    By: Kenneth M. Wallace 
    Authorized Agent of Company     

  
  




Presented to Executive on: January 19, 2007 and finalized January 25, 2007.
 
 

   
 Initials: Executive _________ Company _________
   
 Page 5 of 5

 
 

--------------------------------------------------------------------------------

